We shall content ourselves with a brief statement of our conclusions herein, since it would be unprofitable to do more.
1. Upon the appeal of the plaintiff and the other lienors from the order of the Appellate Division reversing so much of the judgment entered upon the report of the referee as adjudged that the liens were prior and paramount to the claim of Talbot as assignee of Robinson, we reverse the order of the Appellate Division and affirm the judgment entered upon the referee's report, with the costs and allowances therein specified *Page 634 
and with costs of this appeal payable out of the fund. (KaneCo. v. Kinney, 174 N.Y. 69.)
2. Upon the appeal of the defendants Barr, Thaw and Fraser, and the American National Exchange Bank, from the order of the Appellate Division, reversing so much of the judgment entered upon the referee's report as adjudged the lien of Barr, Thaw and Fraser, and the claim thereunder of the American National Exchange Bank, valid as against the lien of the plaintiff, we affirm the order of the Appellate Division, with costs to the plaintiff respondent payable out of the fund. (Bradley  CurrierCo. v. Pacheteau, 175 N.Y. 492.)
3. Upon the appeal of the plaintiff from the order of the Appellate Division modifying the judgment entered upon the referee's report as to the amount earned and unpaid upon Robinson's contract at the time of filing the liens herein, and as to the amount of interest payable thereon, we affirm the order of the Appellate Division, with costs to the respondent Kinney payable out of the fund.
PARKER, Ch. J., GRAY, O'BRIEN, MARTIN and CULLEN, JJ., concur; HAIGHT, J., absent.
Judgment accordingly.